Title: From Thomas Jefferson to David Ramsay, 27 June 1790
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
New York June 27. 1790.

Your favor of April 12. came safely to hand, and permit me to thank you for the copy of your history which I have received from Allen, and hope to have the pleasure of reading in a few days.
When the last packet left England there was great appearance of a rupture with Spain. The latter will probably go far in concession, if concession will parry a war. If it cannot, I think France will engage in it rather than see the Spanish fleet annihilated and their empire dismembered.
Congress proceed heavily. Their funding plans are embarrassed with a proposition to assume the state debts, which is as disagreeable to a part of the Union as desireable to another part. I hope some compromise will be found. Great endeavors are using to get the temporary seat of government to Philadelphia, and the permanent one to Georgetown. The counterproject is New York and Baltimore. No time for their adjournment can be yet calculated on. I am with great esteem Dear Sir your most obedt. & most humble servt.,

Th: Jefferson

